Citation Nr: 0909976	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hand 
condition, to include numbness and carpal tunnel syndrome, 
including as secondary to the Veteran's service-connected 
cervical spine condition.

2.  Entitlement to service connection for a right arm 
condition, to include a disorder of the elbow and/or wrist 
and carpal tunnel syndrome, including as secondary to the 
Veteran's service-connected cervical spine condition.

3.  Entitlement to service connection for a left leg 
condition, to include numbness and left side sciatica, as 
secondary to the Veteran's service-connected lumbar spine 
condition (previously referenced as a right leg condition).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran has verified active duty service from February 
2003 to April 2004.  He served in Kuwait and Iraq from March 
2003 to March 2004, and is in receipt of a number of awards 
and decorations, to include the Combat Action Badge and the 
Bronze Star Medal with "V" device for valor.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied 
entitlement to the benefits currently sought on appeal.

This appeal was previously remanded by the Board in January 
2009 for the issuance of a Statement of the Case.  Upon 
further review, the Board notes that the procedural document 
in question is already of record, therefore the need for a 
remand on that basis is negated.  As a result, the January 
2009 remand order will be vacated herein.    

The Board notes that the issue of service connection for a 
right leg condition was withdrawn by the Veteran's authorized 
representative in June 2006.  38 C.F.R. § 20.204 (2008).  The 
Veteran asserts that he never intended to claim service 
connection for a right leg condition but, instead, originally 
intended to claim service connection for a left leg 
condition.  See VA Form 9, April 2006; Statement in support 
of claim, April 2006.  

Based upon this evidence, the Board finds that the matter of 
which leg was the intended subject of the Veteran's claim at 
various stages in the appellate process is ambiguous and 
unclear.  VA is nonetheless required to fully and 
sympathetically develop all claims to their optimum.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998);  see 
also Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  Therefore, as the RO has previously adjudicated the 
claim as it pertains to both legs, the claim for the right 
leg now having been withdrawn, the Board assumes jurisdiction 
over the issue of service connection for the left leg 
condition.  

Upon the Board's present review of the record, further 
evidentiary development is required before the issues of 
service connection for conditions of the right arm, right 
hand, and left leg are ready for final adjudication.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has not been afforded the full due process 
of law or when benefits were allowed based on false or 
fraudulent evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In January 2009, the Board remanded the issues of service 
connection for a right hand condition, a right arm condition, 
and a right leg condition in accordance with Manlincon v. 
West, 12 Vet. App. 238 (1999), for issuance of a Statement of 
the Case.  Upon additional review, the Board has determined 
that a February 2006 Statement of the Case was of record for 
these issues, thus the reason for the January 2009 remand 
order was in error.  

Accordingly, the January 2009 Board remand order addressing 
the issues of service connection for a right hand condition, 
a right arm condition, and a right leg condition is vacated.

The Board notes, however, that the January 2009 order, in 
addition to the remanded issues discussed above, also 
included decisions on the merits for the issues of increased 
ratings for degenerative disc disease of the lumbar and 
cervical spine, and for osteoarthritis and tendonitis of the 
right and left shoulders.  These decisions remain in effect, 
and are not vacated by this order. 

In view of the Board's current order to vacate the prior 
January 2009 remand order, the Veteran's claims of service 
connection for a right hand condition, right arm condition, 
and left leg condition (previously referenced as a right leg 
condition) will be considered de novo, and a new decision 
will be made based on all the evidence of record, including 
the evidence obtained pursuant to the accompanying remand.  
That decision will be entered as if the Board's January 2009 
remand had never been issued.


ORDER

The January 2009 Board remand order addressing the issues of 
service connection for a right hand condition, right arm 
condition, and right leg condition is vacated.


REMAND

The Veteran seeks service connection for a right hand 
condition and a right arm condition which he contends are 
secondary to his service-connected degenerative disc disease 
(DDD) of the cervical spine.  The Veteran also seeks service 
connection for a left leg condition which he contends is 
secondary to his service-connected DDD of the lumbar spine.  

The August 2007 VA examination includes diagnoses for chronic 
lumbar sprain with spasm and history of left-sided sciatica 
and L4 spondylosis, and for intermittent right ulnar 
neuropathy from cubital tunnel and history of bilateral 
carpal tunnel syndrome.  However, there is no opinion of 
record as to the relationship, if any, between the Veteran's 
right hand, right arm, and left leg conditions and his 
service-connected back conditions.  A VA examination and 
opinion is required to address this theory of entitlement.  
See Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

As the most recent VA treatment records within the claims 
file are dated in November 2006, outstanding VA treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA treatment 
records, including any relevant physical 
therapy records.  Duplicates of 
outpatient records currently contained 
within the claims file should not be 
resubmitted.

2.  Schedule the Veteran for VA 
examination with an appropriate provider 
to determine the nature and etiology of 
any currently diagnosed right hand, right 
arm, and left leg conditions.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted.  The 
examiner must provide a complete 
rationale for all opinions expressed.

The examiner is specifically requested 
to:
(a)  State all currently diagnosed 
disabilities affecting the right hand, 
right arm, and left leg; 
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a);
(c)  Opine whether any disability 
identified in (a) was incurred in or 
aggravated by active military service; 
(d)  Opine whether it is at least as 
likely as not that any current right 
hand, right arm, or left leg disability 
is the result of the Veteran's service-
connected degenerative disc disease of 
the cervical and lumbar spine;
(e)  Opine whether it is at least as 
likely as not that any disability 
indentified in (a) has been permanently 
aggravated by a service-connected 
disability. The examiner should note 
that aggravation is defined for legal 
purposes as a permanent worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


